Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 7, 2015

                                            No. 04-15-00202-CV

                    IN RE Nasser NAKISSA and Estrella Medical Masters, LTD.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

        On April 7, 2015, relators Nasser Nakissa and Estrella Medical Masters, LTD. filed a
petition for writ of mandamus with a motion for immediate temporary relief pending a ruling on
the mandamus petition. The court has considered the petition for writ of mandamus and is of the
opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ of
mandamus and motion for immediate temporary relief are DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.

           It is so ORDERED on April 7, 2015.



                                                            _________________________________
                                                            Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court

1
  This proceeding arises out of Cause No. 2015CI00124, styled Nasser Nakissa and Estrella Medical Masters, LTD.
v. Laura Felix Cortez, AR Coley, LLC and Coley Mortgage Investments, Inc., pending in the 288th Judicial District
Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.